Allen, District Judge..
This is an appeal from a judgment of the district court for Dawes county entered on a directed verdict in-favor of the plaintiff.
Section 8192, Rev. St. 1918, provides: “The supreme court shall by general rule provide for the filing of briefs in all cases appealed to said court. The brief of appellant shall set out particularly each error asserted and intended to be urged for the reversal, vacation or modification of the judgment, decree or final order alleged to be erroneous.”
And rule 12 (94 Neb. XI) of this court provides: “The brief of appellant shall consist of the statement of the case and the propositions of law relied upon, with authorities supporting them. The statement of the case shall consist of: (a)' The nature of the case; (b) the issues; (c) how the issues and case were decided, and (d) the errors relied upon for reversal, with a concise statement, in connection with each point presented, or separately, as will best present the error relied upon.”
There is no assignment of errors, and no attempt is made to comply with the statute or with the rule of the court, and the judgment is, therefore,
Affirmed.